t c summary opinion united_states tax_court john mosier and sarah spain petitioners v commissioner of internal revenue respondent docket no 9492-99s filed date john mosier pro_se scott t welch for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and and an addition_to_tax under sec_6651 in the amount of dollar_figure for taxable_year the issue for decision is whether petitioners have substantiated various business_expense deductions and itemized_deductions some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in jefferson louisiana on the date the petition was filed in this case the following concessions were made by the parties in the stipulation of facts respondent concedes the addition_to_tax under sec_665l1 a petitioners concede that they are not entitled to deductions in for bad_debt expense and legal expense of dollar_figure and dollar_figure respectively and a state ‘adjustments in the notice_of_deficiency to medical expense deductions in and and the application of the floor on miscellaneous_itemized_deductions in each of the years in issue are computational and will be resolved by the court’s holding on the issue in this case - - income_tax refund of dollar_figure is includable in their gross_income in other concessions were made or modified outside the stipulation the first concerns the interest_expense deducted by petitioners with respect to their writing lecturing business petitioners deducted interest_expenses for this business in the amounts of dollar_figure dollar_figure and dollar_figure for and of these amounts respondent disallowed e made adjustments of dollar_figure dollar_figure and dollar_figure in his trial memorandum respondent concedes that the notice_of_deficiency should have allowed as deductions expenses of dollar_figure dollar_figure and dollar_figure for the years and respectively respondent made conflicting statements at trial stating that the adjustments in the notice_of_deficiency should be reduced by the amounts of rather than result in allowances of dollar_figure dollar_figure and dollar_figure for the years in issue respectively because it is clear from the record that respondent’s counsel misspoke at trial we accept the trial memorandum’s version as respondent’s concession however we will disregard the conceded amounts in and because these amounts actually decrease the amount of allowable the stipulation also contained a purported concession in respondent’s favor concerning petitioners’ travel writing consulting business the concession names other interest an expense not at issue in this case with respect to that business although we assume the parties meant to refer to travel_expenses which are at issue we do not need to resolve the ambiguity in this concession due to our holding on the issue in this case q4e- interest_expense in those years from what was reflected in the notice_of_deficiency respondent bears the burden of proving increased deficiencies pursuant to rule a and has not presented sufficient evidence to support such a finding thus under respondent’s limited concession petitioners are entitled to deductions for interest_expenses of dollar_figure in dollar_figure in and dollar_figure in the next concession concerns the travel_expenses deducted by petitioners with respect to the writing lecturing business petitioners deducted expenses of dollar_figure dollar_figure and dollar_figure in and respondent allowed in the notice of -respondent’s concession doubles the interest_expense reflected in the notice_of_deficiency as actually having been paid in each individual year the decreases in the amounts allowed as deductions are due to the notice’s capitalization of the interest_expenses under sec_263a which would have resulted in the dispersion of the expenses across the span of several years also drawing into the years in issue expenses_incurred prior thereto however contrary to respondent’s position in the notice_of_deficiency which he now concedes sec_263a does not apply to writers sec_263a the parties’ intentions are unclear with respect to the interrelationship of the concession concerning capitalization and the concessions of specific amounts of various expenses we assume that the parties intended the conceded amounts to reflect the changes caused by the switch from capitalization and that the amounts remaining at issue are those amounts which petitioners argue were incurred in the individual years in issue not in prior years in petitioners claimed deductions of dollar_figure in travel_expenses and dollar_figure in other expenses the latter were capitalized travel_expenses from prior years see supra note respondent classified all these expenses as travel_expenses in the notice_of_deficiency we follow this classification deficiency deductions of dollar_figure dollar_figure and dollar_figure respondent concedes in his trial memorandum that petitioners should have received current-year expense deductions’ of dollar_figure dollar_figure and dollar_figure in the notice_of_deficiency respondent concedes in the stipulation that petitioners are entitled to additional deductions of dollar_figure dollar_figure and dollar_figure finally respondent conceded at trial the initial adjustment to the travel_expenses in thereby conceding that petitioners were entitled to a deduction of dollar_figure in the notice_of_deficiency thus under respondent’s multiple concessions petitioners are entitled to deductions for travel_expenses of dollar_figure in dollar_figure in and dollar_figure in the following table reflects items which remain at issue in this case after the various concessions the amounts of deductions claimed by petitioners on their federal_income_tax returns are shown along with the total allowances and concessions by respondent allowed allowed allowed claimed conceded claimed conceded claimed conceded business_expenses sch c writing lecturing interest_expense dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure travel expense big_number big_number big_number big_number travel writing consulting travel expense big_number -q- other expense --o- itemized_deductions sch a mortgage interest_expense big_number big_number miscellaneous big_number big_number big_number big_number big_number see supra note regarding the issue of capitalization ‘the notice_of_deficiency states that petitioners had already consented to the assessment of a dollar_figure deficiency resulting from this dollar_figure adjustment this previously assessed tax was subtracted from the corrected tax_liability in arriving at the amount of the deficiency at issue in this case see sec_6211 petitioners nevertheless dispute this adjustment due to our holding on the issue in this case we need not address the relevancy of any consent by petitioners to an assessment we now turn to the issue for decision as a general_rule ordinary and necessary business_expenses are deductible but personal family and living_expenses are not sec_162 sec_262 a a taxpayer generally must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs however in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 sec_274 supersedes the cohan doctrine 50_tc_823 affd 412_f2d_201 2d cir sec_274 provides that unless the taxpayer complies with certain strict substantiation rules no deduction - is allowable for traveling expenses for entertainment_expenses for expenses for gifts or with respect to listed_property listed_property includes passenger automobiles and other_property used as a means of transportation sec_280f to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioners presented evidence of numerous credit card interest payments made during the years in issue purportedly in connection with the writing lecturing business they dispute respondent’s determination of the percentage of these expenses that was business rather than personal however they did not provide the court with a more reliable method of ascertaining the correct percentage and they did not otherwise show more interest to be deductible than that which was determined to be so by respondent petitioners presented no evidence to substantiate the claimed itemized_deductions they testified that some of their substantiating documents had been destroyed when repair work had been done on or around their condominium apartment however petitioners did not provide the court with any reliable method by which we could estimate any deductible expenses --- - petitioners presented as evidence receipts for travel_expenses for the writing lecturing business in however respondent’s concessions took into account this additional substantiation no evidence was presented for the travel_expenses for this business in petitioners presented a credit card statement showing costs relating to a caribbean cruise purportedly a travel expense related to the travel writing consulting business however they failed to provide an adequate explanation as to how this expense was a business_expense and in its absence we find instead that it was a nondeductible personal_expense finally petitioners presented no evidence substantiating the deduction for other expenses claimed for this business we sustain respondent’s determinations with respect to the items at issue as modified by the various concessions reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
